



COURT OF APPEAL FOR ONTARIO

CITATION: Anisman v. Drabinsky, 2021 ONCA
    120

DATE: 20210224

DOCKET: C68259

MacPherson, Gillese and
    Nordheimer JJ.A.

BETWEEN

Phillip
    Anisman

Plaintiff (Respondent)

and

Garth H. Drabinsky and Ann Elizabeth
    Winford-Drabinsky

Defendants (Appellants)

Jonathan Lisus and Nadia Campion, for
    the appellants

Philip Anisman, for the respondent

Heard: February 22, 2021 by video conference

On
    appeal from the judgment of Justice Edward M. Morgan of the Superior Court of
    Justice, dated February 25, 2020.

REASONS FOR DECISION

[1]

For the reasons of Morgan J., with which we
    substantially agree, the appeal is dismissed.

[2]

Costs to the respondent fixed at $15,000,
    inclusive of disbursements and HST.

J.C.
    MacPherson J.A.

E.E.
    Gillese J.A.

I.V.B.
    Nordheimer J.A.


